ORDER

PER CURIAM.
Kimmie Watts appeals from the motion court’s denial of his motion to reopen his Rule 29.15 post-conviction proceedings based on his claim that he was abandoned by his appointed post-conviction relief (“PCR”) counsel. We have reviewed the briefs of the parties and the record on appeal and find' no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).